106 F.3d 409
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jose Jesus CORRALES-OROZCO, Defendant-Appellant.
No. 96-10165.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 24, 1997.

Before:  O'SCANNLAIN, LEAVY, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Jose Jesus Corrales-Orozco appeals his conviction and 32-month sentence under the Sentencing Guidelines imposed following his guilty plea to one count of conspiracy to transport and harbor illegal aliens in violation of 8 U.S.C. § 1324(a)(1)(A)(ii), (iii), and 18 U.S.C. § 371.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and dismiss the appeal.


3
We review de novo the validity of a waiver of appellate rights.  United States v. Buchanan, 59 F.3d 914, 916 (9th Cir.), cert. denied, 116 S.Ct. 430 (1995).  An express waiver of the right to appeal is valid if it is knowingly and voluntarily made.  United States v. DeSantiago-Martinez, 38 F.3d 394, 395 (9th Cir.1992).  So long as the sentence imposed is in accordance with the plea agreement, we will uphold the waiver.  United States v. Bolinger, 940 F.2d 478, 480 (9th Cir.1991).


4
Here, Corrales-Orozco's waiver was knowing and voluntary.  In exchange for a guilty plea, Corrales-Orozco entered into a written plea agreement that waived his right to appeal his conviction and sentence as long as his sentence was between 12 and 36 months.  Corrales-Orozco received a 32 month sentence.


5
Pursuant to Anders v. California, 386 U.S. 738 (1967), Corrales-Orozco's counsel has filed a brief stating that he finds no meritorious issues for review, and a motion to withdraw as counsel of record.  Counsel identified one possible issue for review:  whether Corrales-Orozco's appellate waiver was valid.  Because Corrales-Orozco knowingly and voluntarily waived his right to appeal as part of a valid written plea agreement, see Buchanan, 59 F.3d at 916;  DeSantiago-Martinez, 38 F.3d at 395, and because the sentence imposed was in accordance with the plea agreement, Corrales-Orozco's appeal is DISMISSED, and the motion of counsel to withdraw is GRANTED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3